DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 04/11/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/05/2019 and 02/02/2022 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Note that all citations within brackets [] represent locations within the prior art references and all citations within parentheses () represent locations within the instant application.
Claims 1-3, 5-13, 15-17 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. US 20170360411 A1 "Rothberg" and further in view of Venkataraman et al. US 20170231602 A1 “Venkataraman”, Feng US 20110021915 A1 "Feng" and Chalana et al. US 20060025689 A1 “Chalana” and Lee et al. US 20160157829 A1 “Lee”.
Regarding claims 1 and 15, Rothberg discloses “An ultrasound imaging system, comprising:” (Claim 1) and “A method of operating a processor in an ultrasound imaging system, the method comprising:” ("A system, comprising an ultrasound device configured to capture an ultrasound image of a subject" [Claim 24]. Since the system contains an ultrasound device that captures an ultrasound image, it represents an ultrasound imaging system. Furthermore, Rothberg discloses "A method, comprising: using at least one computing device comprising at least one processor to perform: obtaining an ultrasound image of a subject captured by an ultrasound device" [Claim 11]. Therefore, this method includes a processor operating an ultrasound imaging system (i.e. an ultrasound device).);
“a transducer configured to supply ultrasound signals […] to a subject and to receive ultrasound echo signals […] from the subject […]” (Claim 1) ("The system of claim 24, wherein the ultrasound device comprises a plurality of ultrasonic transducers" [Claim 25]. Additionally, Rothberg discloses "The ultrasound device may be configured to transmit acoustic waves into a subject using ultrasonic transducers, detect the reflected acoustic waves, and use them to generate ultrasound data" [0148]. Therefore, the transducer can be configured to supply ultrasound signals to a subject and to receive ultrasound echo signals from the subject (i.e. the reflected acoustic waves).); 
“a processor configured to: produce ultrasound image data from received ultrasound echo signals […] (Claim 1) and “producing ultrasound image data from received ultrasound echo signals […];” (Claim 15) ("An apparatus comprising: at least one processor configured to: obtain an ultrasound image of a subject and identify at least one medical parameter of the subject at least in part by analyzing the ultrasound image using a deep learning technique" [Claim 1]. Since the processor obtains an ultrasound image it inherently received ultrasound echo signals. Furthermore, Rothberg discloses “obtaining an ultrasound image of a subject captured by an ultrasound device; identifying at least one anatomical feature of the subject in the ultrasound image using an automated image processing technique, and identifying at least one medical parameter of the subject using the identified anatomical feature" [Claim 11]. Since the method utilizes the identified anatomical feature, the location of the physical features in the image data are inherently known. Also, since an ultrasound image is obtained, ultrasound echo signals were inherently received.);
“[…] supply the ultrasound image data to a trained neural network that is configured to identify […] in the ultrasound image data, and compute one or more physiological parameters from the […]” (Claim 1) and “supplying the ultrasound image data to a trained neural network that is configured to identify […] in the ultrasound image data” (Claim 15) ("The apparatus of claim 2, wherein the at least one processor is configured to identify the at least one anatomical feature of the subject at least in part by providing the ultrasound image as an input to a multi-layer neural network" [Claim 3]. Therefore, the processor can produce ultrasound image data to supply to a multi-layer neural network. Additionally, since the processor can identify at least one anatomical feature of the subject, the processor, under broadest reasonable interpretation, utilizes the trained neural network to identify the location of one or more physical features in the image data. 
Furthermore, Rothberg discloses "The method of claim 11, wherein identifying the at least one anatomical feature of the subject comprises providing the ultrasound image as an input to a multi-layer neural network" [Claim 13]. In regard to a trained neural network, Rothberg discloses "In some embodiments, the App may leverage state-of-the-art machine learning technology, such as deep learning. In these embodiments, the App may employ a trained model, such as a trained neural network, that is configured to generate instructions to provide to the operator" [0006]. A multi-layer neural network is an example of a deep learning technique and since the App can utilize deep learning with a trained model, the multi-layer neural network represents a trained neural network.); 
“compute one or more physiological parameters […]” (Claim 1) and “computing one or more physiological parameters of a subject […]” (Claim 15) ( "The apparatus of claim 1, wherein the at least one medical parameter comprises a medical parameter selected from the group consisting of: an ejection fraction, a fractional shortening, a ventricle diameter, a ventricle volume, an end-diastolic volume, a cardiac output, a stroke volume, an intraventricular septum thickness, a ventricle wall thickness, and a pulse rate" [Claim 7]. These medical parameters represent physiological parameters and since the processor is capable of identifying at least one medical parameter of the subject at least in part by analyzing the ultrasound image [Claim 1], under broadest reasonable interpretation, the processor is capable of computing one or more physiological parameters from the identified location of the one or more physical features. Furthermore, Rothberg discloses "The method of claim 11, wherein identifying the at least one medical parameter comprises identifying a medical parameter selected from the group consisting of: an ejection fraction, a fractional shortening, a ventricle diameter, a ventricle volume, an end-diastolic volume, a cardiac output, a stroke volume, an intraventricular septum thickness, a ventricle wall thickness and a pulse rate" [Claim 17]. These medical parameters constitute physiological parameters. Parameters such as cardiac output and stroke volume inherently involve performing a computation.); 
“producing an alert if at least one of the one or more physiological parameters varies by more than a threshold amount from a baseline value” (Claim 15) ("In some embodiments, the computing device may change a color of the medical parameters 410 shown in the display 406 based on the value of the medical parameters. For example, the medical parameters 410 may be displayed in a first color (e.g. green) to indicate that the values are within a normal range, a second color (e.g. orange) to indicate that the values are in a borderline abnormal range, and a third color (e.g. red) to indicate that the values are in an abnormal range" [0201]. Under broadest reasonable interpretation, this color change represents an alert. The orange and red colors indicate that the values are in a borderline abnormal and abnormal range, respectively. These ranges represent threshold amounts. Therefore, under broadest reasonable interpretation, this color change (i.e. alert) is produce if at least one of the one or more physiological parameters varies by more than a threshold amount from a baseline value.);
“a display configured to simultaneously display one or more physiological parameters and the ultrasound image” (Claim 1) and “displaying the one or more physiological parameters and the ultrasound image simultaneously” (Claim 15) ("The generated medical parameters may be overlaid onto the captured ultrasound image as shown in FIG. 4. As shown, a computing device 404 may display (via an integrated display 406) an ultrasound image 408 and a set of medical parameters 410 overlaid onto the ultrasound image 408" [0199]. Since the medical parameters are overlaid onto an ultrasound image, the parameters are displayed simultaneously with the ultrasound image.).
Rothberg does not teach that the transducer supplies ultrasound signals “including a first imaging modality and a second imaging modality which is different from the first imaging modality” (Claim 1), producing ultrasound image data from “received ultrasound echo signals of a second imaging modality which is different from the first imaging modality” (Claim 15), to receive ultrasound echo signals “corresponding to the first imaging modality and the second imaging modality” (Claim 1), that the processor is configured to produce an ultrasound image from the ultrasound echo signals “of the first imaging modality” (Claim 1), that the method produces ultrasound image from ultrasound image date received ultrasound echo signals of a “first imaging modality” (Claim 15), that the processor is configured to “produce ultrasound image data from the ultrasound echo signal of the second imaging modality” […] (Claim 1) “the first imaging modality and the second imaging modality being interleaved” (Claim 1), “wherein the received ultrasound echo signals of the first imaging modality and the received ultrasound echo signals of the second imaging modality are interleaved” (Claim 15).
Venkataraman discloses that the transducer supplies ultrasound signals “including a first imaging modality and a second imaging modality which is different from the first imaging modality” (Claim 1), producing ultrasound image data from “received ultrasound echo signals of a second imaging modality which is different from the first imaging modality” (Claim 15), to receive ultrasound echo signals “corresponding to the first imaging modality and the second imaging modality” (Claim 1), that the processor is configured to produce an ultrasound image from the ultrasound echo signals “of the first imaging modality” (Claim 1), that the method produces ultrasound image from ultrasound image date received ultrasound echo signals of a “first imaging modality” (Claim 15), that the processor is configured to “produce ultrasound image data from the ultrasound echo signal of the second imaging modality” […] (Claim 1), “producing ultrasound image data from received ultrasound echo signals of a second imaging modality” (Claim 15), “the first imaging modality and the second imaging modality being interleaved” (Claim 1), “wherein the received ultrasound echo signals of the first imaging modality and the received ultrasound echo signals of the second imaging modality are interleaved” (Claim 15) (“When the probe is utilized in conjunction with the positioning device, two or more sets of different ultrasound modalities images may be registered to generate a series of 2D mpUS and/or 3D mpUS volume. […] As shown in FIG. 4A, in a first rotational scan a standard B-mode ultrasound image is acquired. In the present example, the image is of a patient’s prostate. After the first image set is acquired, the probe is re-rotated using a second imaging modality. In the present example, an elastography ultrasound is performed during the second scan. […] After the elastography image is obtained, the probe may again be re-rotated using a third imaging modality. In the present example, a Doppler image is performed during the third scan to identify areas (1, 2, and 3) of blood flow above or below a predetermined threshold. […] FIG. 4D illustrates the registration of the three images into a mpUS image. This image with multiple modes of information may then be analyzed to identify potential regions of interest” [0062]. Therefore, since the probe can be rotated so that two or more different ultrasound imaging modalities are used to image the patient, under broadest reasonable interpretation, the transducer (i.e. probe) can be configured to supply ultrasound signals including a first imaging modality and a second imaging modality. Additionally, since the first image set can be acquired and the second image set (i.e. corresponding to the second imaging modality) can be acquired, the transducer is configured to receive ultrasound echo signals corresponding to the first imaging modality and the second imaging modality. Furthermore, since the first rotational scan (i.e. corresponding to the first imaging modality), acquires a standard B-mode image and the second scan (i.e. corresponding to the second imaging modality) acquires an elastography image, under broadest reasonable interpretation, the second imaging modality is different from the first imaging modality.
In regard to the first imaging modality and the second imaging modality being interleaved, Venkataraman discloses “FIG. 4D illustrates the registration of the three images into a mpUS image. This image with multiple modes of information may then be analyzed to identify potential regions of interest” [0062]. Since the three imaging modalities can be registered into a mpUS image which can be analyzed to identify potential regions of interest, under broadest reasonable interpretation, the first and second imaging modalities can be interleaved. Furthermore, Venkataraman discloses “If the differing modalities are obtained during a single procedure without intervening patient movement, the different modalities of imaging may be obtained in a common frame of reference (FOR). That is, images acquired using different ultrasound modes may be acquire for the patient while the patient is in a single position. That is, the probe may be rotated a first time in a first imaging modality, then re-rotated in a different imaging modality one or more additional times” [0045]. In order for differing modalities to be obtained within a single procedure, under broadest reasonable interpretation the first imaging modality had to have been interleaved (i.e. alternated) with the second imaging modality (i.e. the different imaging modality).; 
that the processor is configured to “produce(ing) an ultrasound image from the ultrasound echo signals of the first imaging modality” (Claims 1 and 15) (“FIG. 4A-4D illustrate highly simplified ultrasound images for three ultrasound imaging modalities (FIGS. 4A-4C) and a mpUS image (FIG. 4D) generated from the three ultrasound imaging modalities. […] As shown in FIG. 4A, in a first rotational scan a standard B-Mode ultrasound image is acquired” [0062]. Furthermore, Venkataraman discloses “That is, a B-mode image is a 2 dimensional cross sectional view of the underlying structures and is made up of numerous B-mode (brightness mode) scan lines. These images allow for visualization and quantification of anatomical structures, as well as for the visualization of diagnostic and therapeutic procedures” [0048]. Thus, since the B-mode image can be displayed as shown in FIG. 4A, under broadest reasonable interpretation, the processor had to have been configured to produce an ultrasound image from the ultrasound echo signals of the first imaging modality.); 
that the processor is configured to “produce ultrasound image data from the ultrasound echo signal of the second imaging modality” (Claim 1) and “producing ultrasound image data from received ultrasound echo signals of a second imaging modality” (Claim 15) (“After the first image set is acquired, the probe is re-rotated using a second imaging modality. In the present example, an elastography ultrasound is performed during the second scan. […] After the elastography image is obtained, the probe may again be re-rotated using a third imaging modality” [0062]. In this case, since the elastography image can be displayed as shown in FIG. 4B, under broadest reasonable interpretation, the processor had to have been configured to produce ultrasound image data from the ultrasound echo signals of the second imaging modality.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound imaging system of Rothberg so as to include the transducer being configured to supply ultrasound signals including a first imaging modality and a second imaging modality as disclosed in Venkataraman in order to allow the regions of interest within the patient to be identified [Venkataraman: 0062]. By imaging the patient with more than one imaging modality, different features of the subject can be acquired and analyzed. Furthermore, by interleaving imaging modalities, the user can be provided with more information about the regions of interest within the subject than a single imaging modality. Combining the prior art elements according to known techniques would yield the predictable result of providing a user with more imaging data with which the patient’s anatomy can be analyzed.
The combination of Rothberg and Venkataraman does not teach that the trained neural network is configured to “identify an endocardial border” (Claims 1 and 15) and that the computation of the one or more physiological parameters is based on the “endocardial border” (Claims 1 and 15).
Feng discloses that the trained neural network is configured to “identify an endocardial border” (“a processor operable to identify a location of the structure from the ultrasound M-mode data and free of user input of any location of any structure along the line” [Claim 18]. Furthermore, Feng discloses “the processor 12 performs machine learning and/or applies one or more machine-learnt algorithms. […] Any classifier may be applied. […] For learned classifiers, binary or multi-class classifiers may be used, such as Bayesian of neural network classifiers” [0088]. A learned neural network classifier is synonymous with a trained neural network classifier. Therefore, the processor can utilize a trained neural network classifier to identify a specific location of a structure from ultrasound M-mode data. 
In regard to identifying the endocardial border, Feng discloses “The M-mode data corresponds to a displayed image […] The M-mode data represents a one-dimensional region of a patient. The region includes tissue, fluid or other structures. […] The location of the structure along the scan line may be reflected in the M-mode data. For example, the right ventricle internal wall, interventricular septum, left ventricle internal wall, and left ventricle posterior wall for any given time in the heart cycle may be represented” [0027]. The right and left ventricle of the heart are chambers formed within the endocardial layer of the heart, thus the internal walls of the right and left ventricle constitute endocardial borders (i.e. walls). Since the right and left ventricle internal walls (i.e. endocardial borders) can be represented in the M-mode data and the processor can utilize a neural network classifier to identify a location of the structure, under broadest reasonable interpretation, the trained neural network is capable of identifying an endocardial border in the ultrasound image data.); and 
that the computation of one or more physiological parameters is based on the “endocardial border” (“In act 40, one or more measurements are performed. The measurements rely on the locations determined for the structure. […] Any parameter may be calculated, such as distance, circumference, volume, change, velocity, acceleration, or other anatomy parameter” [0068]. In this case, since the processor 12 can identify the endocardial border (i.e. the structure) and the processor can perform one or more measurements of parameters, under broadest reasonable interpretation, one or more physiological parameters can be computed from the endocardial border. Furthermore, Feng discloses “Other measurement values may be calculated. For example, one or more distances are used in estimating a volume, such as LV (i.e. left ventricle) end diastolic volume (LVEDV), and LV end systolic volume (LVESV). The difference in volume is determined as the LV ejection fraction (LVEF)” [0070]. Therefore, physiological parameters, such as ejection fraction, can be determined based on the measurements of the identified endocardial border.).
Furthermore, the examiner notes that Feng also teaches “the first imaging modality and the second imaging modality being interleaved” [0026]. Specifically, Feng discloses “The scan line is scanned at any repetition rate to acquire data for the temporal dimension. The M-mode scanning may be continuous (e.g., transmit and receive operations with or without a delay for acoustic reverberation die down are performed sequentially without interleaving for other scanning modes) or may be interleaved with B-mode, flow mode or other scanning modes” [0026]. Therefore, the M-mode scanning data can be interleaved with B-mode, flow mode or other scanning modes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Rothberg and Venkataraman so as to identify the endocardial border as disclosed in Feng in order to compute physiological parameters that relate to heart function. The chambers of the heart (i.e. the right/left atria and right/left ventricle) are found within the endocardial layer of the heart and are each associated with an endocardial border (i.e. wall). Being able to identify the endocardial borders within the heart would allow for different measurements and calculations to be performed such as ejection fraction. This parameter represents the stroke volume (i.e. the volume of blood ejected from the left ventricle during heart contraction or the difference between the LVEDV and the LVESV) divided by the LVEDV. If the calculated ejection fraction is low, then this can be indicative of an abnormality within the heart which may require an intervention. Combining the prior art elements according to known techniques would yield the predictable result of computing physiological parameters of the heart which can indicate its functionality. 
The combination of Rothberg, Venkataraman and Feng does not teach that the processor is configured to “receive(ing) signals from a respiration sensor and ignore a portion of the ultrasound image data if the portion of the image data are obtained when the respiration sensor indicates that the subject is breathing” (Claims 1 and 15).
Chalana discloses that the processor is configured to “receive(ing) signals from a respiration sensor and ignore a portion of the ultrasound image data if the portion of the image data are obtained when the respiration sensor indicates that the subject is breathing” (“A motion sensor detects whether or not a patient is breathing and therefore whether or not data being collected is valid” [0087]. In this case, since the motion sensor can detect whether or not the patient is breathing, under broadest reasonable interpretation, the motion sensor constitutes a respiration sensor that can receive signals indicating whether or not the patient is respiring.
In regard to ignoring a portion of the ultrasound imaging data if the portion of the imaging data are obtained when the respiration sensor indicates that the subject is breathing, Chalana discloses “A motion sensor (not shown) in a transceiver 10 detects whether or not a patient breathes and should therefore ignore the ultrasound data being collected at the time due to errors in registering the 3-dimensional scan lines with each other” [0086]. As established previously, the motion sensor constitutes a respiration sensor. In this case, when the motion sensor detects that a patient is breathing, the ultrasound data being collected at that time is invalid and is therefore ignored. Therefore, under broadest reasonable interpretation, the processor can be configured to ignore a portion of the ultrasound imaging data if the portion of the imaging data are obtained when the respiration sensor (i.e. motion sensor) indicates that the subject is breathing.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Rothberg, Venkataraman and Feng so as to include a respiration sensor and ignoring the ultrasound imaging data if the imaging data are obtained when the respiration sensor indicates that the subject is breathing as discloses in Chalana in order to obtain images of the heart that are subject to less motion artifacts. When a person breathes, this introduces motion artifacts into the ultrasonic signal that may distort the ultrasound image such that features such as the endocardial border are more difficult to distinguish. Combining the prior art elements according to known techniques would yield the predictable result of producing an ultrasound images that are not distorted by the breathing of the patient.
The combination of Rothberg, Venkataraman, Feng and Chalana does not teach “wherein the ultrasound image data from the echo signals of the second imaging modality is not shown on the display” (Claims 1 and 15).
Lee discloses “wherein the ultrasound image data from the echo signals of the second imaging modality is not shown on the display” (“According to one or more exemplary embodiments, a medical imaging apparatus includes […] a data processor configured to acquire received signals based on the ultrasound echo signals received by the ultrasound transceiver […] wherein, if the user input is received via the input device, the data processor suspends generation of the Doppler data” [0020] and “The Doppler image may include at least one selected from a color Doppler image, a power Doppler image, a continuous wave (CW) Doppler image, and an M-mode image. […] In this case, the data processor 210 may suspend generation of an ultrasound image” [0088]. In this case, the Doppler image data constitutes ultrasound image data that is acquired from the echo signals of the second imaging modality (i.e. M-mode image). In order for ultrasound image data to be shown on a display, the image data had to have been generated. Therefore, since the data processor can suspend the generation of the Doppler data (i.e. the second imaging modality), under broadest reasonable interpretation, the ultrasound image data from the echo signals of the second imaging modality cannot be shown on the display. Thus, the ultrasound image data from the echo signals of the second imaging modality is not shown on the display.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Rothberg, Venkataraman, Feng and Chalana so as to include not showing the ultrasound image data from the echo signals of the second imaging modality on the display as disclosed in Lee in order to prevent utilizing processing power unnecessarily. In this case, since the ultrasound echo signals of the second imaging modality (i.e. the M-mode) are provided to the neural network of Feng to identify the endocardial border, it is not necessary for the ultrasound echo signals of the second imaging modality to be shown on the display. By including the data processor of Lee to suspend the generation of the Doppler data (i.e. the M-mode image) the system does not have to utilize power to display the second imaging modality. Combining the prior art elements according to known techniques would yield the predictable result of providing for more efficient uses of processing power within the system.
Regarding claims 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg. Likewise, Rothberg discloses “wherein the processor is configured to supply the ultrasound image data to the trained neural network as a frame of the ultrasound image is created and the display is configured to simultaneously display the ultrasound image and the one or more physiological parameters” (Claim 2) and  ("The apparatus of claim 2, wherein the at least one processor is configured to identify the at least one anatomical feature of the subject at least in part by providing the ultrasound image as an input to a multi-layer neural network" [Claim 3]. Therefore, the processor can produce ultrasound image data to supply to a multi-layer neural network. In regard to frames, Rothberg discloses "The computing device 1502 may be configured to process the ultrasound data from the ultrasound device 1514 to generate ultrasound images for display on the display screen 1508 [...] As additional ultrasound data is acquired, additional frames or images generated from more-recently acquired ultrasound data are sequentially displayed" [0310]. Since the ultrasound data can be acquired in frames, under broadest reasonable interpretation, the processor can supply the ultrasound image data to the trained neural network (i.e. the multi-layer neural network) as a frame of the ultrasound image is created. 
In regard to the display being configured to simultaneous display the ultrasound image data and the one or more physiological parameters, Rothberg discloses "The generated medical parameters may be overlaid onto the captured ultrasound image as shown in FIG. 4. As shown, a computing device 404 may display (via an integrated display 406) an ultrasound image 408 and a set of medical parameters 410 overlaid onto the ultrasound image 408" [0199]. Therefore, since the medical parameters can be overlaid onto the ultrasound image, these entities are displayed simultaneously.).
Regarding claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg in further view of Feng. Likewise, Rothberg discloses “wherein the display is further configured to simultaneously display the one or more physiological parameters and ultrasound image […]” ("The generated medical parameters may be overlaid onto the captured ultrasound image as shown in FIG. 4. As shown, a computing device 404 may display (via an integrated display 406) an ultrasound image 408 and a set of medical parameters 410 overlaid onto the ultrasound image 408" [0199]. Therefore, since the medical parameters can be overlaid onto the ultrasound image, these entities are displayed simultaneously. In regard to the location of the physical features being identified by the neural network Rothberg discloses "The apparatus of claim 2, wherein the at least one processor is configured to identify the at least one anatomical feature of the subject at least in part as providing the ultrasound image as an input to a multi-layer neural network" [Claim 3]. Since the anatomical feature (i.e. the physical feature) can be identified by the multi-layer neural network, under broadest reasonable interpretation the location of the physical feature is identified.).
Rothberg does not teach that the ultrasound image data is data “in which the endocardial border is identified by the neural network”.
Feng discloses that the ultrasound image data is data “in which the endocardial border is identified by the neural network” (“a processor operable to identify a location of the structure from the ultrasound M-mode data and free of user input of any location of any structure along the line” [Claim 18]. Furthermore, Feng discloses “the processor 12 performs machine learning and/or applies one or more machine-learnt algorithms. […] Any classifier may be applied. […] For learned classifiers, binary or multi-class classifiers may be used, such as Bayesian of neural network classifiers” [0088]. A learned neural network classifier is synonymous with a trained neural network classifier. Therefore, the processor can utilize a trained neural network classifier to identify a specific location of a structure from ultrasound M-mode data. 
In regard to identifying the endocardial border, Feng discloses “The M-mode data corresponds to a displayed image […] The M-mode data represents a one-dimensional region of a patient. The region includes tissue, fluid or other structures. […] The location of the structure along the scan line may be reflected in the M-mode data. For example, the right ventricle internal wall, interventricular septum, left ventricle internal wall, and left ventricle posterior wall for any given time in the heart cycle may be represented” [0027]. The right and left ventricle of the heart are chambers formed within the endocardial layer of the heart, thus the internal walls of the right and left ventricle constitute endocardial borders (i.e. walls). Since the right and left ventricle internal walls (i.e. endocardial borders) can be represented in the M-mode data and the processor can utilize a neural network classifier to identify a location of the structure, under broadest reasonable interpretation, the trained neural network is capable of identifying an endocardial border in the ultrasound image data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound imaging system of Rothberg so as to identify the endocardial border as disclosed in Feng in order to compute physiological parameters that relate to heart function. The chambers of the heart (i.e. the right/left atria and right/left ventricle) are found within the endocardial layer of the heart and are each associated with an endocardial border (i.e. wall). Being able to identify the endocardial borders within the heart would allow for different measurements so be performed such as ejection fraction. If the calculated ejection fraction is low, then this can be indicative of an abnormality within the heart which may require an intervention. Combining the prior art elements according to known techniques would yield the predictable result of displaying one or more parameters that indicate the functionality of the heart.
Regarding claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Rothberg does not teach “wherein the first imaging modality is a B-Mode and the second imaging modality is an M-Mode”.
Venkataraman discloses “wherein the first imaging modality is a B-mode” (“wherein said first, second and third ultrasound imaging modalities are selected from a group of imaging modalities including: B-mode; elastography mode; b-mode with injection of contrast agent; Doppler mode; and PAT mode” [Claim 12]. Therefore, the first imaging modality can be a B-mode imaging modality.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound imaging system of Rothberg so as to include the first imaging modality being a B-mode as disclosed in Venkataraman in order to allow the user to visualize and quantify anatomical structures based on ultrasound echoes [Venkataraman: 0048]. B-mode (i.e. brightness mode) is one of a finite number of ultrasound modalities that can be used to view the heart, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of allowing the user to visualize anatomical structures within the heart.
The combination of Rothberg and Venkataraman does not teach “wherein the second imaging modality is an M-Mode”.
Feng discloses “wherein the second imaging modality is an M-Mode” ("acquiring M-mode data representing a line within a patient over a range of time" [Claim 1]. Therefore, the second image data can be M-mode ultrasound image data. 
In regard to the M-Mode ultrasound image data being supplied to the trained neural network, Feng discloses “Alternatively, in an embodiment represented by act 28, the portion of initial position is identified from the M-mode data by application of a machine-learned classifier. The machine-trained classifier is any one or more classifiers. […] Multi-class classifiers include CART, K-nearest neighbors, neural network (e.g., multi-layer perceptron), mixture models, or others” [0037] and “The classifier is trained from a training data set using a computer. Any number of expert annotated sets of ultrasound M-mode data is used” [0038]. Therefore, in order for the machine-learned classifier to be able to identify an initial position from the M-mode data, under broadest reasonable interpretation, the M-Mode ultrasound image data had to have been supplied to the trained neural network (i.e. the machine-learned classifier).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Rothberg and Venkataraman with the M-mode image data disclosed by Feng in order to obtain one-dimensional data representing the ventricle of the heart. M-mode imaging is an imaging modality that “uses one interrogation beam and captures intensity information or that beam across time” [Feng - 0003]. Additionally, “M-mode images may have high image quality, allowing accurate measurement and capture of subtle motion” of organs such as the moving heart [Feng – 0003]. This modality provides the user with a one-dimensional image of a region of a patient [Feng – 0027]. Since different structures react differently to acoustic energy, the location of specific structures along the scan line can be identified with an M-mode image. Additionally, M-mode scanning may be continuous [Feng – 0026] and therefore it can allow for real-time imaging of structures like the heart. Therefore, in order to visualize a ventricle wall, which is a component of the heart, it would be obvious to utilize M-mode image data in order to obtain accurate measurements of heart motion.
Regarding claim 6, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg. Likewise, Rothberg discloses “wherein the one or more physiological parameters include one or more of ejection fraction, fractional shortening, stroke volume and cardiac output” ("The apparatus of claim 1, wherein the at least one medical parameter comprises a medical parameter selected from the group consisting of: an ejection fraction, a fractional shortening, a ventricle diameter, a ventricle volume, an end-diastolic volume, an end-systolic volume, a cardiac output, a stroke volume, an intraventricular septum thickness, a ventricle wall thickness, and a pulse rate" [Claim 7]. In this case, a medical parameter constitutes a physiological parameter. Therefore, the apparatus disclosed in Rothberg can calculate physiological parameters such as ejection fraction, fractional shortening, stroke volume and cardiac output as the physiological parameter.).
Regarding claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg in further view of Feng. Likewise, Rothberg discloses "wherein the processor is configured to compute the one or more physiological parameters […]" ("The apparatus of claim 1, wherein the at least one medical parameter comprises a medical parameter selected from the group consisting of: an ejection fraction, a fractional shortening, a ventricle diameter, a ventricle volume, an end-diastolic volume, a cardiac output, a stroke volume, an intraventricular septum thickness, a ventricle wall thickness, and a pulse rate" [Claim 7]. These medical parameters represent physiological parameters and since the processor is capable of identifying at least one medical parameter of the subject at least in part by analyzing the ultrasound image [Claim 1], under broadest reasonable interpretation, the processor is capable of computing one or more physiological parameters.).
Rothberg does not teach “over a number of cardiac cycles”.
Feng teaches “over a number of cardiac cycles” ("Once prepared, the M-mode data is integrated over time. For each depth along the line, the M-mode data over a portion of a heart cycle, a plurality of heart cycles, the time represented in a portion of an image, the time represented over an entire image, user set time frame, or other length of time is summed" [0035]. Since multiple heart cycles (i.e. cardiac cycles) can be summed, under broadest reasonable interpretation, the physiological parameters can be calculated for each of these cardiac cycles.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Rothberg so as to calculate the physiological parameters over a number of cardiac cycles as disclosed in Feng in order to understand how the heart is functioning over time. It is possible that the subject being examined could have a heart arrhythmia or experience a modified heart rate due to external factors (i.e. experiencing fear) and as a result assessing the individual based on one cardiac cycle could provide the physician an inaccurate representation of the heart function. Obtaining ultrasound image data over multiple cardiac cycles can allow for the calculation of an average physiological parameter which would be a better indication of the overall functionality of the heart. In order to account for abnormalities such as the ones mentioned above, it would be obvious to calculate physiological parameters over a number of cardiac cycles.
Regarding claim 8, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg in further view of Feng. Likewise, Rothberg discloses “wherein the processor is configured to determine […] the display is configured to display […] the at least one physiological parameters” ("A system, comprising an ultrasound device configured to capture an ultrasound image of a subject" [Claim 24]. Since the system contains an ultrasound device that captures an ultrasound image, it represents an ultrasound imaging system. 
In regard to determining at least one physiological parameter, Rothberg discloses "The apparatus of claim 1, wherein the at least one medical parameter comprises a medical parameter selected from the group consisting of: an ejection fraction, a fractional shortening, a ventricle diameter, a ventricle volume, an end-diastolic volume, a cardiac output, a stroke volume, an intraventricular septum thickness, a ventricle wall thickness, and a pulse rate" [Claim 7]. These medical parameters represent physiological parameters and since the processor is capable of identifying at least one medical parameter of the subject at least in part by analyzing the ultrasound image [Claim 1], under broadest reasonable interpretation, the processor is capable of calculating physiological parameters. 
In regard to a display being configured to display at least one physiological parameter, Rothberg discloses “The generated medical parameters may be overlaid onto the captured ultrasound image as shown in FIG. 4. As shown, a computing device 404 may display (via an integrated display 406) an ultrasound image 408 and a set of medical parameters 410 overlaid onto the ultrasound image 408" [0199]. Therefore, under broadest reasonable interpretation, the display can be configured to display physiological parameters.).
Rothberg does not teach that the processor is configured to “determine an average at least one physiological parameter of the one or more physiological parameters over the number of cardiac cycles” or that the display is configured to display “an average of the at least one physiological parameters”.
Feng teaches that the processor is configured to “determine an average at least one physiological parameter of the one or more physiological parameters over the number of cardiac cycles” and “the display is configured to display an average of the at least one physiological parameters” ("The M-mode data for each depth is summed along the entire image, resulting in the intensity profile or curve shown in the right half of FIG. 3. The intensity profile image gives strong cues about the vertical coordinated of each caliper or structure. Other combination functions may be used, such as an average" [0035]. Since an average function can be applied to the M-mode data and the M-mode data can be used to determine physiological parameters, under broadest reasonable interpretation, the average function can be applied to at least on physiological parameters calculated by the apparatus disclosed by Rothberg. Furthermore, since the M-mode data can be combined with an average function and an intensity profile can be displayed as shown in FIG. 3, under broadest reasonable interpretation, the display can be configured to display an average of at least one physiological parameter.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Rothberg so as to display an average of the calculated physiological parameters disclosed in Feng in order to understand how the heart is functioning over time. It is possible that the subject being examined could have a heart arrhythmia or experience a modified heart rate due to external factors (i.e. experiencing fear) and as a result assessing the individual based on one cardiac cycle could provide the physician an inaccurate representation of the heart function. Obtaining ultrasound image data over multiple cardiac cycles can allow for the calculation of an average physiological parameter which would be a better indication of the overall functionality of the heart. Therefore, in order to account for abnormalities such as the ones mentioned above, it would be obvious to calculate an average of the physiological parameters and to subsequently display that average so the physician can assess the heart function and recommend treatments accordingly. 
In regard to claim 9, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said this claim only requires the primary reference of Rothberg in further view of Feng. Likewise, Rothberg teaches “wherein the processor is configured to display […] the calculated physiological parameters” ("A system, comprising an ultrasound device configured to capture an ultrasound image of a subject" [Claim 24]. Since the system contains an ultrasound device that captures an ultrasound image, it represents an ultrasound imaging system. In regard to calculating physiological parameters, Rothberg discloses "The apparatus of claim 1, wherein the at least one medical parameter comprises a medical parameter selected from the group consisting of: an ejection fraction, a fractional shortening, a ventricle diameter, a ventricle volume, an end-diastolic volume, a cardiac output, a stroke volume, an intraventricular septum thickness, a ventricle wall thickness, and a pulse rate" [Claim 7]. These medical parameters represent physiological parameters and since the processor is capable of identifying at least one medical parameter of the subject at least in part by analyzing the ultrasound image [Claim 1], under broadest reasonable interpretation, the processor is capable of calculating physiological parameters. 
In regard to displaying physiological parameters, Rothberg discloses “The generated medical parameters may be overlaid onto the captured ultrasound image as shown in FIG. 4. As shown, a computing device 404 may display (via an integrated display 406) an ultrasound image 408 and a set of medical parameters 410 overlaid onto the ultrasound image 408" [0199]. Therefore, the physiological (i.e. medical) parameters can be displayed to the physician.).
Rothberg does not teach that “the processor is configured to determine a variance of the one or more physiological parameters” or that the “display is configured to display the variance of the one or more physiological parameters”.
Feng teaches to that “the processor is configured to determine a variance of the one or more physiological parameters” and that the “display is configured to display the variance of the one or more physiological parameters” ("For example, a value of a measure determined based on the location is displayed. One of the measurements of act 40 is provided to the user, or a measurement from the M-mode data (e.g. a variance of intensity) at the location is provided. The value is displayed as text, in a chart, or as part of a table. The value may be labeled such as indicating the parameter represented by the value and the units of measurement. Other information may be displayed, such as other values of measures" [0073]. Since the variance of intensity can be measured and the value may indicate the parameter (i.e. physiological parameter) and provided to the user, under broadest reasonable interpretation, the processor had to have been configured to determine a variance of the one or more physiological parameters in order to the display to be able to display (i.e. via text, a chart, or a table) the variance of the one or more physiological parameters to the user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Rothberg such that it can display a variance as disclosed by Feng in order to determine the average squared differences for the physiological parameters from the mean (i.e. average). When the variance is high this indicates that the calculated physiological parameter values are highly variable and may contain outliers and as a result, the measurement may not be as reliable. The variance being low indicates that the calculated physiological parameters are relatively similar to that of the mean. Being able to display the variance would allow the physician to assess how reliable the calculated physiological parameters are. Should the variance be above a certain level it could either indicate a heart abnormality or that there was an error during data collection. Therefore, having access to this value would allow the physician to determine the next steps to take in regard to establishing a diagnosis and treatment plan.  
Regarding claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg. Likewise, Rothberg discloses “wherein the processor is configured to: compare the one or more physiological parameters to a threshold and produce a comparison; and trigger an alert based on the comparison” ("For example, the computing device may determine an ejection fraction of the subject by performing acts 1202, 1204, and/or 1206 and compare the resulting ejection fraction value with a threshold to determine whether the subject is likely suffering from congestive heart failure" [0255]. The ejection fraction is an example of a calculated physiological parameter. Thus, the computing device (i.e. processor) can compare the one or more physiological parameters, such as the ejection fraction value and can produce a comparison which indicated whether the subject is suffering from congestive heart failure.
In regard to triggering an alert based on the comparison, Rothberg discloses "In some embodiments, the computing device may change a color of the medical parameters 410 shown in the display 406 based on the value of the medical parameters. For example, the medical parameters 410 may be displayed in a first color (e.g., green) to indicate that the values are within a normal range, a second color (e.g., orange) to indicate that the values are in a borderline abnormal range, and a third color (e.g., red) to indicate that the values are in an abnormal range" [0201]. In order to indicate that the values are within a normal, borderline abnormal or abnormal range, the physiological parameters had to have been compared to a threshold. This color change, under broadest reasonable interpretation, represents an alert that is triggered based on the comparison between the physiological (i.e. medical parameter) and a threshold.).
Regarding claim 11, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg. Likewise, Rothberg discloses “wherein the processor is configured to read the threshold from a patient record” ("In some embodiments, the method may further include obtaining an ultrasound image containing the target anatomical view of the subject. For example, the ultrasound image may be obtained from an electronic health record of the subject" [0179]. Therefore, patient records can be accessed by the processor of the system. 
In regard to a threshold, Rothberg discloses "For example, the computing device may determine an ejection fraction of the subject by performing acts 1202, 1204, and/or 1206 and compare the resulting ejection fraction value with a threshold to determine whether the subject is likely suffering from congestive heart failure" [0255]. Since the "computing device may analyze the ultrasound image containing the target anatomical view to identify one or more medical parameters (e.g. an EF of the subject) and use the identified one or more medical parameters (alone or in combination with other information such as medical information of the subject) to generate the diagnosis" [0255], under broadest reasonable interpretation, the processor is configured to read a threshold from the patient record to determine whether or not the patient is suffering from a condition such as congestive heart failure.).
Regarding claim 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg. Likewise, Rothberg discloses “wherein the processor is configured to: determine additional physiological parameters from a patient record; and compare the one or more physiological parameters to the additional physiological parameters” ("For example, the computing device may determine an ejection fraction of the subject by performing acts 1202, 1204, and/or 1206 and compare the resulting ejection fraction value with a threshold to determine whether the subject is likely suffering from congestive heart failure. The computing device may combine the information regarding the medical parameters with other information (such as the medical information about the subject received in act 1302) to diagnose a medical condition of the subject" [0255]. The ejection fraction constitutes a physiological parameter (i.e. a one or more physiological parameter). Furthermore, the other information (i.e. such as the medical information about the subject received in act 1302) under broadest reasonable interpretation, constitutes additional physiological parameters from a patient record because this other information can be combined (i.e. compared) with the information regarding the medical parameter (i.e. the physiological parameter or ejection fraction). Since the computing device (i.e. processor) may combine the information regarding the medical parameters with other information, under broadest reasonable interpretation, the processor can determine additional physiological parameters from a patient record and can compare the one or more physiological parameters (i.e. ejection fraction) to the additional physiological parameters.).
Regarding claim 13, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Rothberg discloses “the processor is configured to determine at least one anatomical measurement […] and the display is configured to display the at least one anatomical measurement” (“The generated medical parameters may be overlaid onto the captured ultrasound image as shown in FIG. 4. As shown, a computing device 404 may display (via an integrated display 406) an ultrasound image 408 and a set of medical parameters 410 overlaid onto the ultrasound image 408” [0199]. In order for the set of medical parameters 410 are overlaid onto the ultrasound image 408, the processor had to have been configured to determine the at least one anatomical measurement and display the at least one anatomical measurement.).
Rothberg does not teach that the at least one anatomical measurement is “of the endocardial border”.
Feng discloses that the at least one anatomical measurement is “of the endocardial border” (“a processor operable to identify a location of the structure from the ultrasound M-mode data and free of user input of any location of any structure along the line” [Claim 18]. Furthermore, Feng discloses “the processor 12 performs machine learning and/or applies one or more machine-learnt algorithms. […] Any classifier may be applied. […] For learned classifiers, binary or multi-class classifiers may be used, such as Bayesian of neural network classifiers” [0088]. A learned neural network classifier is synonymous with a trained neural network classifier. Therefore, the processor can utilize a trained neural network classifier to identify a specific location of a structure from ultrasound M-mode data. In regard to identifying the endocardial border, Feng discloses “The M-mode data corresponds to a displayed image […] The M-mode data represents a one-dimensional region of a patient. The region includes tissue, fluid or other structures. […] The location of the structure along the scan line may be reflected in the M-mode data. For example, the right ventricle internal wall, interventricular septum, left ventricle internal wall, and left  ventricle posterior wall for any given time in the heart cycle may be represented” [0027]. The right and left ventricle of the heart are chambers formed within the endocardial layer of the heart, thus the internal walls of the right and left ventricle constitute endocardial borders (i.e. walls). Since the right and left ventricle internal walls (i.e. endocardial borders) can be represented in the M-mode data and the processor can utilize a neural network classifier to identify a location of the structure, under broadest reasonable interpretation, the trained neural network is capable of identifying an endocardial border in the ultrasound image data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound imaging system of Rothberg so as to include the geometric measurement of the endocardial border as disclosed in Feng in order to for the physician to be provided with a better understanding of the geometrical relationships present within the heart. The endocardial borders of the chambers of the heart are each associated with a specific geometry including its size and shape. Should the patient experience a deformation of one or more of these chambers (i.e. altering the geometry of the chamber), then the heart may not function properly. Therefore, taking anatomical measurements of the endocardial border, would enable the physician to determine whether there are detrimental deformations within the heart of the patient. Combining the prior art elements according to known techniques would yield the predictable result of providing anatomical measurements of the endocardial border.
Regarding claim 16, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg. Likewise, Rothberg teaches “further comprising: determining one or more of the threshold amount and the baseline value based on a previous physiological parameter computed for the subject” ("For example, the computing device may determine an ejection fraction of the subject by performing acts 1202, 1204, and/or 1206 and compare the resulting ejection fraction value with a threshold to determine whether the subject is likely suffering from congestive heart failure" [0255]. Since the ejection fraction (i.e. a physiological parameter) can be compared to a threshold, a threshold amount had to be defined. Additionally, Rothberg discloses "In some embodiments, the computing device may analyze the ultrasound image containing the target anatomical view to identify one or more medical parameters (e.g. an EF of the subject) and use the identified one or more medical parameters (alone or in combination with other information such as medical information of the subject) to generate the diagnosis" [0255]. Since the computing device can utilize one or more medical parameters in combination with other information such as medical information of the subject to generate the diagnosis, under broadest reasonable interpretation, this medical information of the patient would include baseline value(s) based on a previous physiological parameter computed for the subject. Therefore, under broadest reasonable interpretation, the threshold amount and the baseline value can be determined based on a previous physiological parameter computed for the subject.).
Regarding claim 17, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg. Likewise, Rothberg teaches “further comprising: determining at least one of the baseline value and the threshold amount based on at least one of the subject's race, age, sex and previous medical history” ("The method may include receiving medical information about a subject. Example medical information about a subject includes: heart rate, blood pressure, body surface area, age, weight, height, and medication being taken by the subject" [0177]. Since the method can receive the age of the subject, under broadest reasonable interpretation, this medical information can be used to determine a baseline value for the physiological parameters of interest. Additionally, Rothberg discloses "In some embodiments, the computing device may change a color of the medical parameters 410 shown in the display 406 based on the value of the medical parameters. For example, the medical parameters 410 may be displayed in a first color (e.g. green) to indicate that the values are within a normal range, a second color (e.g. orange) to indicate that the values are in a borderline abnormal range, and a third color (e.g. red) to indicated that the values are in an abnormal range" [0201]. These ranges inherently require a threshold amount to be known. Since the method received medical information about a subject including their age, under broadest reasonable interpretation, this information can be used to determine a threshold amount for the physiological parameters of interest.).
Regarding claims 22-23, due to its dependence on claims 1 and 15, respectively, these claims inherit the references disclosed therein. That being said, these claims only require the primary reference of Rothberg. Likewise, Rothberg discloses “wherein the processor is further configured to identify a first interior wall and a second interior wall of a heart muscle; and “determine a distance between the first interior wall and the second interior wall of the heart muscle by analyzing a distance between pixels in each column of an image” (Claim 22) and “further comprising identifying a first interior wall and a second interior wall of a heart muscle; and determining a distance between the first interior wall and the second interior wall of the heart muscle by analyzing the distance between pixels in each column of an image” (Claim 23) (“In some embodiments the computing device may identify the medical parameters by analyzing one of more characteristics of the identified anatomical feature. For example, the computing device may identify a heart ventricle in the ultrasound image and the dimensions of the heart ventricle may be extracted from the ultrasound image to determine a ventricle volume and/or a ventricle diameter” [0250]. A heart ventricle is a heart muscle which inherently contains a first internal wall and a second internal wall. The diameter of the heart ventricle by definition represents the distance between the first wall and the second wall of the heart muscle (i.e. the heart ventricle). In order to be able to calculate the ventricle diameter, under broadest reasonable interpretation, the computing device (i.e. processor) had to have identified a first internal wall and a second internal wall of the heart muscle. Since the computing device can identify a heart ventricle and extract the ventricle diameter of the heart ventricle from the ultrasound image, under broadest reasonable interpretation, the processor (i.e. computing device) provides for the steps of identifying a first internal wall and a second internal wall of a heart muscle and determining a distance between the first wall and the second wall of the heart muscle by analyzing a distance between pixels in each column of an image.).
Regarding claim 24, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg. Likewise, teaches “wherein the alert indicates at least one of a patient condition or a problem detecting echo signals” ("In some embodiments, the computing device may change a color of the medical parameters 410 shown in the display 406 based on the value of the medical parameters. For example, the medical parameters 410 may be displayed in a first color (e.g. green) to indicate that the values are within a normal range, a second color (e.g. orange) to indicate that the values are in a borderline abnormal range, and a third color (e.g. red) to indicate that the values are in an abnormal range" [0201]. In this case, since the display 406 can display a medical parameter in a first color (i.e. normal range), a second color (i.e. borderline abnormal range) and a third color (i.e. an abnormal rage), under broadest reasonable interpretation, these colors represent an alert that indicates the patient condition. Thus, the alert is capable of indicating a patient condition.).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. US 20170360411 A1 "Rothberg", Venkataraman et al. US 20170231602 A1 “Venkataraman”, Feng US 20110021915 A1 "Feng" and Chalana et al. US 20060025689 A1 “Chalana” and Lee et al. US 20160157829 A1 “Lee” as applied to claims 1-3, 5-13, 15-17 and 22-24 above, and further in view of Vaezy et al. US 20050038340 A1 “Vaezy”. 
Regarding claims 19 and 20, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Chalana discloses “signals from the respiration sensor” (Claim 19) and “receiving signals from a respiration sensor” (Claim 20) (“A motion sensor detects whether or not a patient is breathing and therefore whether or not data being collected is valid” [0087]. In this case, since the motion sensor can detect whether or not the patient is breathing, under broadest reasonable interpretation, the motion sensor constitutes a respiration sensor that can receive signals indicating whether or not the patient is respiring.).
The combination of Rothberg, Venkataraman, Feng, Chalana and Lee does not teach “wherein the processor is configured to automatically determine start and stop points in the ultrasound image data based on the signals from the respiration sensor in real time without user intervention” (Claim 19) or “automatically determining start and stop points in the ultrasound image data based on the signals from the respiration sensor in real time without user intervention” (Claim 20).
Vaezy discloses “wherein the processor is configured to automatically determine start and stop points in the ultrasound image data based on the signals from the respiration sensor in real time without user intervention” (Claim 19) and “automatically determining start and stop points in the ultrasound image data based on the signals from the respiration sensor in real time without user intervention” (Claim 20) (“Ultrasound imaging machine 216 provide the synchronization signal to an HIFU control and electrical energy generating system 218, as discussed above. The remaining component in FIG. 22 is a physiological information acquisition section 220, which enables synchronization of the imaging and HIFU therapy with physiological activity, such as respiration or cardiac activity (provided by an electrocardiogram system – not shown). Use of the physiological information avoids problems associated with movement of the patient’s body due to physiological activity. For example, 3D imaging and HIFU therapy can be controlled so that they are implemented only at the end of expiration in the breathing cycle, since motion of the patient is more repeatable than at mid inspiration. A physiological sensor such as a respiration detector (not shown), which is well known in the art, can provide the information for this section of the system” [0067]. Since the 3D imaging can be controlled such that it is implemented only at the end of the breathing cycle, under broadest reasonable interpretation, the end of the breathing cycle constitutes a start point for imaging that is based on the signals obtained from the respiration sensor (i.e. the respiration detector). Likewise, under broadest reasonable interpretation, the start of another breathing cycle constitutes a stop point for ultrasound imaging because the start of another breathing cycle would cause movement of the patient’s body which would distort the ultrasound image data. Additionally, since the ultrasound imaging machine can provide the synchronization signal to an HIFU control and electrical generating system 218 and the imaging and the imaging and HIFU therapy are synchronized with the physiological activity (i.e. detected by the physiological sensor), under broadest reasonable interpretation, the processor can automatically determine start and stop points in the ultrasound image data based on the signals from the respiration sensor in real time without user intervention.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Rothberg, Venkataraman, Feng, Chalana and Lee so as to include the start and stop points in the ultrasound image data as disclosed in Vaezy in order to obtain ultrasound data when the patient is not breathing. Patient breathing can cause movement within the heart that distorts and/or adds noise to an ultrasound image. By starting the collection of ultrasound image data when the patient is not breathing, the ultrasound data is less prone to noise and can therefore yield an ultrasound image that is clearer. Likewise, the stop point can be reached when a breath is detected by the respiration sensor and therefore, ultrasound imaging can be stopped. Combining the prior art elements according to known techniques would yield the predictable result of acquiring ultrasound data that is less subject to motion artifacts.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. US 20170360411 A1 "Rothberg", Venkataraman et al. US 20170231602 A1 “Venkataraman”, Feng US 20110021915 A1 "Feng", Chalana et al. US 20060025689 A1 “Chalana” and Lee et al. US 20160157829 A1 “Lee” as applied to claims 1-3, 5-13, 15-17 and 22-24 above, and further in view of Sharma et al. US 20120134576 A1 “Sharma” and Savord et al. US 20060270934 A1 “Savord”.
Regarding claim 21, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Rothberg discloses “wherein the trained neural network is configured to receive an image” (“In these embodiments, the App may employ a trained model, such as a trained neural network, that is configured to generate instructions to provide to the operator. In these examples, the trained model may receive an ultrasound image captured by the ultrasound device being used by the operator and provide, as an output, an instruction to provide the operator. The model may be trained using a database of annotated ultrasound images” [0006]. Therefore, the neural network model is capable of being trained with a plurality of ultrasound images contained within a database. Since the trained neural network may receive an ultrasound image, the trained neural network is configured to receive an image.).
The combination of Rothberg, Venkataraman, Feng, Chalana and Lee does not teach that the received image as “having a number of pixel data columns that is equal to that of a plurality of images with which the neural network was trained, and to produce an output data set marking two most likely location of the endocardial border in each image pixel data column”.
Sharma discloses that the received image as “having a number of pixel data columns that is equal to that of a plurality of images with which the neural network was trained” (“In order to normalize the size of training and test images, we resize each image to 256 x 256 pixels. For the column vector computation before the first stage for classification and the shape descriptors matrix computation, we use the values of R=10, S=24, m=RS=240 for all the training images as well as the test image” [0146]. In this case the test images constitute images that can be input into the neural network once it has been trained using the training images. In this case, since the training and testing images are each resized such that they are 256 x 256 pixels, under broadest reasonable interpretation, the image received by the trained neural network (i.e. the test image) can have a number of pixel data columns that is equal to that of the plurality of images with which the neural network was trained.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Rothberg, Venkataraman, Feng, Chalana and Lee so as to include the image (i.e. testing image) having a number of pixel data columns that is equal to that of a plurality of images with which the neural network was trained as disclosed in Sharma in order to classify test images that are of the same size as the training images used to train the neural network. When different sized images are used for training and testing, the neural network may not provide an accurate classification of the test image. By utilizing test images that are the same size (i.e. have a number of pixel data columns that is equal to the training images), the probability of invalid classification of test images is greatly reduced. Combining the prior art elements according to known techniques would yield the predictable result of improving the classification accuracy of test images.  
The combination of Rothberg, Venkataraman, Feng, Chalana, Lee and Sharma does not teach “to produce an output data set marking two most likely locations of the endocardial border in each image pixel data column”.
Savord discloses “to produce an output data set marking two most likely locations of the endocardial border in each image pixel data column” (“In accordance with a further aspect of the present invention, the treatment location information is merged with the three dimensional ultrasonic image data to visually mark the treatment locations on the endocardial wall as shown by the circular markers 92, 94 in FIG. 14” [0042]. In this case, in order to visually mark the treatment locations on the endocardial wall (i.e. the endocardial border), under broadest reasonable interpretation, an output data set marking two most likely location of the endocardial border in each image pixel data column corresponding to the received (i.e. test) image had to have been produced. Therefore, under broadest reasonable interpretation, the trained neural network of Rothberg can be configured such that an output data set marking two most likely locations of the endocardial border as disclosed in Savord in each image pixel data column of Sharma (i.e. 256 x 256 pixels).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Rothberg, Venkataraman, Feng, Chalana, Lee and Sharma so as to produce an output data set marking two most likely locations of the endocardial border in each image pixel data column as disclosed in Savord in order to allow the endocardial border to be visualized. By marking the endocardial border, the features of the heart can be more easily observed. Combining the prior art elements according to known techniques would yield the predictable result of marking the endocardial border.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. US 20170360411 A1 "Rothberg", Venkataraman et al. US 20170231602 A1 “Venkataraman”, Feng US 20110021915 A1 "Feng", Chalana et al. US 20060025689 A1 “Chalana” and Lee et al. US 20160157829 A1 “Lee” as applied to claims 1-3, 5-13, 15-17 and 22-24 above, and further in view of An et al. US 20130116578 A1 “An”.
Regarding claim 25, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, the combination of Rothberg, Venkataraman, Feng, Chalana and Lee does not teach “wherein the processor is configured to determine the average based at least on a pulse sensor”.
An is within a similar field of endeavor involving determining physiological parameters and utilizing a neural network (see [Abstract] and [0174]).
An teaches “wherein the processor is configured to determine the average based at least on a pulse sensor” (“In an example, one or more external sensors 107 are adapted to communicate with the transceiver 104 and may transmit and receive information, such as sensed data. External sensors 107 may be used to measure patient physiological data, such as temperature (e.g., a thermometer), blood pressure (e.g. a sphygmomanometer), blood characteristics (e.g. glucose level), body weight, physical strength, mental acuity, diet, or heart characteristics” [0041] and “In one example, heart-rate based diagnostics utilize only normal intrinsic beats. For heart rate variability (HRV) patient diagnostics, the average heart rate can be found at each interval within the same time period, for example, at each of the 288 five-minute intervals occurring during 24 hours. From these interval values, the minimum heart rate (MinHR), average heart rate (AvgHR), maximum heart rate (MaxHR) and standard deviation of average normal-to-normal (SDANN) values may be calculated and stored” [0046]. Therefore, since the external sensors 107 may be used to measure patient physiological data including blood pressure and heart characteristics and an average heart rate can be calculated and stored, under broadest reasonable interpretation, the processor must have been configured to determine the average based at least on a pulse sensor (i.e. external sensor 107) used to obtain data for use in determining the average of at least one physiological parameter (i.e. the heart rate).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Rothberg, Venkataraman, Feng, Chalana and Lee to include determining the average based at least on a pulse sensor as disclosed in An in order to assess the functionality of the heart over a specific time period. When a subject is being monitored over an extended period of time, the patient may experience a modified heart rate due to external factors (i.e. experiencing fear) and as a result assessing the individual based on one cardiac cycle could provide the physician an inaccurate representation of the heart function. Obtaining an average physiological parameter (i.e. heart rate) would be a better indication of the overall functionality of the heart. Performing an average calculation based on the data obtained from a pulse sensor (i.e. external sensor 107) is one or a finite number of techniques for accurately representing the overall functionality of the heart with a reasonable expectation of success, therefore it would be obvious to include within the combined system in order to account for abnormalities in heart rate and provide the physician average value with which a diagnostic assessment can be made.  
Response to Arguments
Applicant’s arguments, see Remarks page 8-9, filed 04/11/2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered however the examiner does not find them persuasive. 
Regarding claims 1 and 15, the applicant argues that none of the references teach “the first imaging modality and the second imaging modality being interleaved”. The examiner respectfully asserts that the secondary reference of Venkataraman teaches “the first imaging modality and the second imaging modality being interleaved”. Specifically, Venkataraman discloses “If the differing modalities are obtained during a single procedure without intervening patient movement, the different modalities of imaging may be obtained in common frame of reference (FOR). That is, images acquired using different ultrasound modes may be acquire for the patient while the patient is in a single position. That is, the probe may be rotated a first time in a first imaging modality, then re-rotated in a different imaging modality one or more additional times” [0045]. In order for differing modalities to be obtained within a single procedure, under broadest reasonable interpretation, the first imaging modality had to have been interleaved (i.e. alternated) with the second imaging modality (i.e. the different imaging modality). Additionally, since this re-rotating is performed one or more additional times (i.e. a plurality of times), under broadest reasonable interpretation, the imaging modalities have to be alternated between multiple times.
Furthermore, the examiner notes that the concept of interleaving was also referred to in the prior art reference of Feng which was cited in the non-final office action of 12/10/2021 on page 12. Specifically, the examiner cited paragraph [0026] of Feng which states “The M-mode scanning may be continuous (e.g., transmit and receive operations with or without a delay for acoustic reverberation die down are performed sequentially without interleaving for other scanning modes) or may be interleaved with B-mode, flow mode or other scanning modes [0026]. Therefore, the combination of references teaches “the first imaging modality and the second imaging modality being interleaved”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues that the secondary reference of Lee does not teach “the ultrasound image data from the echo signals of the second imaging modality is not shown on the display”. The examiner respectfully disagrees and asserts that since the data processor suspends generation of the Doppler data [0020], that the echo signals cannot be shown on the display. Furthermore, the examiner notes that Lee also discloses “the data processor 210 may suspend generation of an ultrasound image” [0088], “if a user input is received via the input device 500, the data processor 210 may operate so that generation of a Doppler image is suspended […]” [0090] and “suspending, if the at least one selected from the average magnitude, the maximum value, and the minimum value is less than or equal to a threshold value thereof, the displaying of the Doppler image and updating the ultrasound image” [Claim 7]. Just because the displaying/generating of the Doppler or ultrasound image is suspended, does not mean that Doppler or ultrasound data is not generated. Therefore, since the data processor suspends the generation of the Doppler image and the ultrasound image and the method suspends the displaying of the Doppler image, the ultrasound image data from the echo signals of the second imaging modality is not shown on the display. 
Therefore, the examiner respectfully maintains the rejection of claims 1-3, 5-13, 16-17 and 19-24 for the reasons stated in the response to arguments and the 35 U.S.C. 103 rejection above.
Regarding newly added claim 25, the examiner respectfully refers the applicant to the 35 U.S.C. 103 rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Amir US 20100232665 A1 “Amir” is pertinent to the applicant’s disclosure because it involves “A method comprising: receiving digital pixel data corresponding to one or more M-mode images depicting at least a portion of an anatomical part […]” [Claim 1].
White US 20070196005 A1 “White” is pertinent to the applicant’s disclosure because is discloses “the respiration signal can be used to exclude from the trace process data that may not represent heart wall motion. When the subject is breathing, the M-mode data can be corrupted due to the additional non-cardiac motion, which can make wall detection more difficult. Using the respiration signal, data representing the region over the respiration event can be excluded from the trace process” [0092].
Nishiura US 20040247165 A1 “Nishiura” is pertinent to the applicant’s disclosure because it discloses “The image input section is configured to input time-series images obtained by acquiring an image including a first boundary of a wall and a second boundary of the wall” [0015] and “The thickness of the heart wall is calculated in accordance with each of line segments connecting points constituting the boundary 1. For example, with respect to a line segment A1-A2 connecting points A1 and A2, a point Bx that minimizes the distance from the points A1 and A2 is extracted from the points constituting the boundary 2 and the distance between the point Bx and a line passing through the ling segment A1-A2 is calculated. The calculated distance is regarded as the thickness of the heart wall” [0079].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793       

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793